The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s amendment filed October 3, 2022. Claims 1-6, 8, 10-14, 24-27 and 29-66 are pending and are examined in the instant application.   
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
This action is made FINAL.
Claim Objections
2. 	Claim 12 is objected to because of the following: “1” should be amended to “11”. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3. 	Claims 1 and 45 are not rejected under 35 USC 112(b). However, in claims 1 and 45, the Office interprets “70 days after fertilization or silking” to mean “70 days after fertilization or 70 days after silking”, and the limitation “of at least 80% of said plurality of corn plants” applies to both fertilization and silking. 
Claim Rejections - 35 USC § 103
4. 	Claims 1-4, 8, 10-14, 24, 26, 27 and 29-44 are rejected under 35 U.S.C. 103 as being unpatentable over Spelhaug, A. (Peterson Farms Seed, “Predicting Your Corn Harvest Date”, August 14, 2013 (previously cited)) in view of Elmore et al. (Iowa State University Extension and Outreach, “In-Field Drydown Rates and Harvest”, https://crops.extension.iastate.edu/cropnews/2010/09/field-drydown-rates-and-harvest, September 28, 2010 (U)) and Barten et al. (US 20160319375 (previously cited)).
Spelhaug teaches a method of harvest corn seeds comprising growing and harvesting a plurality of hybrid corn plants from a field more than 50-65 days after silking of said plurality of corn plants (¶¶ 2,5). The stages of kernel development are: R1 (silking), R2 (blister), R3 (milk), R4 (dough), R5 (dent) and R6 (physiological maturity) (¶¶ 3,4). 50-65 days is the R6 stage, when physiological maturity occurs and the kernel moisture is around 30% (¶ 2). However, corn is not harvested until corn moisture is at 19-25% (¶ 5), which would mean more than 50-65 days after silking (R1). 
Spelhaug does not state how many days above the 50-65 days are needed to reach the target 19-25% kernel moisture before the corn can be harvested.
Elmore teaches “[I]deal harvest moistures for field corn range from 15 to 20 percent and higher. Delaying harvest until corn dries to 15 to 20 percent will save considerable artificial drying costs. Yet as corn dries, hybrids and fields with poor stalk quality become increasingly susceptible to stalk lodging. Harvest efficiency decreases rapidly and harvest losses increase in fields with lodged corn” (¶ 3). Elmore further teaches drydown rates vary depending on weather and other factors, and may be less than 0.3 percent per day to 1.0 percent moisture loss per day with excellent drying weather (¶ 4). The article states that characteristics of different corn hybrids, such as hybrids with delayed husk senescence, less husk coverage of ear tips, and looser husks, promote faster grain moisture loss (“Factors related to grain drydown”). In summary, Elmore teaches the need to balance delaying harvest to decrease kernel moisture with the undesired stalk lodging as plant remains in the field, and how different corn hybrids can affect the rate of moisture loss.
Therefore, if the rate of moisture loss is 0.3-1% per day, and physiological maturity occurs 65 days after silking, then corn having 15% moisture (from 30%) should be harvested 15-50 additional days after physiological maturity, or 80 to 115 days after silking, if lodging was not a consideration. It should be noted that corn having higher than 30% kernel moisture at physiological maturity would require additional drying days.
The combination of Spelhaug and Elmore does not teach semi-dwarf corn having a mutation in the brachytic2 (br2) locus.
Barten teaches a method of harvesting corn comprising harvesting a plurality of inbred, hybrid and semi-dwarf or brachytic corn seeds having a mutation in the br2 locus [0063]. Barten states the br2 mutant has particular agronomic potential because of the shortening of the internodes of the lower stalk with no obvious reduction in other plant organs such as the ear [0023]. Barten states that br2 lines exhibit an unusual stalk strength and tolerance to wind lodging, while the leaves are often darker and persist longer in the active green those of the wild-type plants [0057]. Barten defines a semi-dwarf plant as having a reduced stature or height of 5-30% when compared to a control plant [0022]. Barten further teaches brachytic plants allow for higher planting densities and help improve crop harvest index and nitrogen response ([0003], [0057]). Barten states “Corn planting density affects light condition which in turn impacts plant growth rate. Therefore, corn plants disclosed herein provide excellent group structure, sufficient exposure to sunlight and high grain yield. Production of the corn disclosed herein at such high plant population densities further provides agroecological benefits such as reduced weed pressure, surface runoff, and evapotranspiration. For example, shorter plants with fewer and shorter leaves are more adapted to water stress than taller plants at a high planting density. Further, corn plants provided herein perform better compared to conventional corn under low nitrogen condition and have higher tolerance to reduced light.” [0059] Lastly, Barten teaches brachytic corn plants can be planted at a density up to 200,000 plants per hectare, or almost 81,000 plants per acre, compared to 80,000-90,000 plants per hectare for conventional corn cultivars [0059], and the yield is equal to or higher than conventional non-brachytic corn varieties (Abstract).
It would have been prima facie obvious to one skilled in the art at the time of filing to substitute the generic hybrid corn of Spelhaug with the inbred or hybrid corn having the semi-dwarf br2 locus mutation (hereafter br2 corn) of Barten for the many advantages br2 corn provides as indicated above. Elmore teaches that decreasing kernel moisture content must be balanced with lodging. However, as taught by Barten, lodging is not a problem for br2 corn due to its semi-dwarf nature, unusual stalk strength, and it can stand in a field longer because the leaves are darker and persist longer in the active green compared to non-br2 corn. The combination of Spelhaug and Elmore indicates corn having 15% moisture (from 30%) can be harvested 80 to 115 days after silking (claims 1, 8, 30-32). Harvesting the corn plants after fertilization or silking of at least 80% of the corn plants is obvious because one skilled in the art would want to harvest as much of the crop as possible, and only fertilized or silked plants will produce corn seeds (claims 1, 2, 33-36). Due to its unusual stalk strength and resistance to lodging, one skilled in the art would expect that fewer than or equal to 5% or 1% of the br2 corn plants have lodged at the time of harvest (claims 1, 10). Additionally, because br2 corn is reduced in stature or height by 5-30% when compared to a control plant, the average height of the br2 corn plants is expected to be less than or equal to 1.7 meters at the time of harvest (claim 11). Measuring a plant height from the soil to the ligule of the uppermost full-expanded leaf appears to be a conventional method for measuring plant height (claim 12). Further, one skilled in the art would expect that at least 80% of the plurality of corn plants grown and harvested are br2 corn, as none of Spelhaug, Elmore or Barten suggests planting less than 80% of the same variety, inbred or hybrid, in the same field (claims 1, 13, 14). In fact, those skilled in the art would be motivated to plant at least 80% of the same variety for machine harvest efficiency and homogeneity of product. With regard to claims 2 and 33-36, Spelhaug states a plant at the R3 (milk) stage is about 45 days from R6 (physiological maturity (¶ 3). Thus, with the 15-50 additional drydown days added, the corn plants are harvested at least 50-90 days after the corn plants have reached the R3 stage. 
It should be noted that the values for the number of days until harvest, kernel moisture content, and crop yield / loss are highly dependent on weather (wet, cool, warm, dry, etc.) and other factors, as taught by Spelhaug, Elmore and Barten. Thus, these values are expressed as ranges or approximations, and are consistent with Applicant’s disclosure and claims. Thus, in view of the teachings of the prior art as discussed above, the numerical values recited in the claims are mere routine optimization of plant growth parameters defined by one skilled in the art and are well within the means of one skilled in the art. 
Accordingly, at the time of filing, one skilled in the art would have been motivated to practice the claimed method with a reasonable expectation of success and without any surprising or unexpected results.
Applicant’s traversals do not address the 35 U.S.C. 103 rejection as modified above and necessitated by Applicant’s amendment. 
5. 	Claims 1-6, 8, 10-14, 24-27 and 29-44 are rejected under 35 U.S.C. 103 as being unpatentable over Spelhaug, A. (Peterson Farms Seed, “Predicting Your Corn Harvest Date”, August 14, 2013 (previously cited)), Elmore et al. (Iowa State University Extension and Outreach, “In-Field Drydown Rates and Harvest”, https://crops.extension.iastate.edu/cropnews/2010/09/field-drydown-rates-and-harvest, September 28, 2010 (U)) and Barten et al. (US 20160319375 (previously cited)) as applied to claims 1-4, 8, 10-14, 24, 26, 27 and 29-44 above, and further in light of Horn, M. (US 20030172409 (previously cited)).
	The teachings of Spelhaug, Elmore and Barten have been discussed above. 
	The combination of Spelhaug, Elmore and Barten does not teach the claimed average yield of the field. Barten states the yield is equal to or higher than conventional non-brachytic corn varieties (Abstract).
	Horn teaches “[a]n average of 200 bushels per acre is a reasonable estimate” for a typical or generic corn crop ([0002]).
	Thus, if conventional corn produces an average of 200 bushels, and the yield of br2 corn is equal to or higher than that of conventional non-brachytic corn varieties, then one skilled in the art would expect the yield of br2 corn to be “at least 170 bushels per acre” or “at least 180 bushels per acre” (claims 5, 6 and 25). Additionally, the higher planting density of br2 corn as taught by Barten would also result in greater yields than that of a conventional corn crop. Accordingly, the claimed invention is prima facie obvious in view of the prior art.
	Applicant’s traversals do not address the 35 U.S.C. 103 rejection as modified above and necessitated by Applicant’s amendment.
6. 	Claims 1-4, 8, 10-14, 24, 26, 27, 29-50 and 52-66 are rejected under 35 U.S.C. 103 as being unpatentable over Spelhaug, A. (Peterson Farms Seed, “Predicting Your Corn Harvest Date”, August 14, 2013 (previously cited)), Elmore et al. (Iowa State University Extension and Outreach, “In-Field Drydown Rates and Harvest”, https://crops.extension.iastate.edu/cropnews/2010/09/field-drydown-rates-and-harvest, September 28, 2010 (U)) and Barten et al. (US 20160319375 (previously cited))
as applied to claims 1-4, 8, 10-14, 24, 26, 27 and 29-44 above, and further in view of Johal et al. (US 7041874 (previously cited)).
	The teachings of Spelhaug, Elmore and Barten have been discussed above. 
	The combination of Spelhaug, Elmore and Barten does not teach corn plants comprising a heterologous polynucleotide that suppresses expression of a br2 gene or an mRNA transcribed therefrom
	Johal teaches dwarf plants reduce potential for lodging and produce high yields (col. 1, lns. 28-29). Johal further teaches a method of making brachytic GA non-responsive dwarf corn plants by introducing a heterologous antisense polynucleotide that suppresses expression of a br2 gene or an mRNA transcribed therefrom (hereafter antisense-br2 corn) (col. 4, lns. 26-37). Johal defines “dwarf” as having a stature or height that is reduced by about 5-60% or more, and is characterized by a reduced stem, stalk or trunk length when compared to a typical plant (col. 7, lns. 25-32).
	It would have been prima facie obvious as of the filing date of the instant application to target the br2 gene by mutating the br2 gene as taught by Barten or introducing a heterologous br2 antisense polynucleotide as taught by Johal for the purpose of suppressing or knocking out the expression of the br2 gene and produce corn plants having the dwarf stature, high yields, and decreased lodging. One skilled in the art would expect both the br2 mutation of Barten and the br2 antisense of Johal to suppress or knockout the functional activity of the br2 gene, and results in corn plants having the characteristics and properties set forth in claims 46-50 and 52-66, which are the same characteristics and properties claimed for the br2 locus mutation. Accordingly, at the time of filing, one skilled in the art would have been motivated to practice the claimed method with a reasonable expectation of success and without any surprising or unexpected results.
Applicant’s traversals do not address the 35 U.S.C. 103 rejection as modified above and necessitated by Applicant’s amendment.
7. 	Claims 1-6, 8, 10-14, 24-27 and 29-66 are rejected under 35 U.S.C. 103 as being unpatentable over Spelhaug, A. (Peterson Farms Seed, “Predicting Your Corn Harvest Date”, August 14, 2013 (previously cited)), Elmore et al. (Iowa State University Extension and Outreach, “In-Field Drydown Rates and Harvest”, https://crops.extension.iastate.edu/cropnews/2010/09/field-drydown-rates-and-harvest, September 28, 2010 (U)), Barten et al. (US 20160319375 (previously cited)) and Johal et al. (US 7041874 (previously cited)), as applied to claims 1-4, 8, 10-14, 24, 26, 27, 29-50 and 52-66 above, and further in light of Horn, M. (US 20030172409 (previously cited)).
	The teachings of Spelhaug, Elmore, Barten and Johal have been discussed above.
The combination of Spelhaug, Elmore, Barten and Johal does not teach the claimed average yield of the field. 
	Horn teaches “[a]n average of 200 bushels per acre is a reasonable estimate” for a typical or generic corn crop ([0002]).
	Thus, if conventional corn plants that do not have a br2 mutation or do not have an antisense br2 polynucleotide produce an average of 200 bushels, and the yield of br2 corn or antisense-br2 corn is equal to or higher than that of conventional corn varieties, then one skilled in the art would expect the yield of br2 corn and antisense-br2 corn to be “at least 170 bushels per acre” or “at least 180 bushels per acre” (claims 5, 6, 25, 51). Additionally, the higher planting density of dwarf or semi-dwarf corn as taught by Barten would also result in greater yields than that of a conventional corn crop. Accordingly, the claimed invention is prima facie obvious in view of the prior art.	
Applicant’s traversals do not address the 35 U.S.C. 103 rejection as modified above and necessitated by Applicant’s amendment.
Remarks
8. 	No claim is allowed. 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T BUI/Primary Examiner, Art Unit 1663